NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ROSENDO OBREGON-LUNA,                           No.    17-71380

                Petitioner,                     Agency No. A087-747-617

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Rosendo Obregon-Luna, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his applications for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review de novo constitutional claims and

questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005).

We review for substantial evidence the agency’s factual findings. Silaya v.

Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008). We deny the petition for review.

      Obregon-Luna has not shown an egregious circumstance that would warrant

withdrawal of his pleadings, where he failed to show that his prior counsel’s

performance was deficient. See Santiago-Rodriguez v. Holder, 657 F.3d 820, 830-

32 (9th Cir. 2011) (absent egregious circumstances, an attorney’s admission or

concession is binding on an alien); Mohammed, 400 F.3d at 793 (to prevail on an

ineffective assistance of counsel claim, a petitioner must demonstrate that counsel

failed to perform with sufficient competence and that he was prejudiced by

counsel’s performance); Torres-Chavez v. Holder, 567 F.3d 1096, 1101-02 (9th

Cir. 2009) (counsel’s tactical decision was not ineffective assistance of counsel).

      Substantial evidence supports the agency’s determination that Obregon-Luna

failed to show changed circumstances to excuse his untimely asylum application,

where he failed to show how the recent extortion of his brother materially affected

his eligibility for asylum. See 8 U.S.C. § 1158(a)(2)(D); Vahora v. Holder, 641
F.3d 1038, 1042 (9th Cir. 2011) (an alien may qualify for an exception to the filing

deadline if he demonstrates the existence of changed circumstances which

materially affect his eligibility for asylum).


                                           2                                  17-71380
      Substantial evidence supports the agency’s denial of withholding of

removal, where Obregon-Luna failed to show a nexus to a protected ground. See

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010).

      Substantial evidence supports the agency’s denial of relief under CAT,

where Obregon-Luna failed to establish it is more likely than not he would be

tortured by or with the consent or acquiescence of the Mexican government. See

Silaya, 524 F.3d at 1073.

      The record does not support Obregon-Luna’s contention that the agency

failed to consider legal arguments or sufficiently explain its reasoning. See

Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (the agency must consider

the issues raised and express its decision “in terms sufficient to enable a reviewing

court to perceive that it has heard and thought and not merely reacted” (citation

and internal quotation marks omitted)).

      PETITION FOR REVIEW DENIED.




                                          3                                     17-71380